DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regard amended claim 1, the prior arts of record do not teach or disclose a circuit, comprising: a data generator configured to generate a first plurality data signals each in response to receiving any acknowledgment signals from a first end of a communication channel; a first selection circuit configured to receive the first plurality of data signals and a second plurality of data signals from a first IP block and configured to selectively input the first plurality of data signals or the second plurality of data signals into the first end of the communication channel; a validity detector configured to generate the first plurality of acknowledgment signals in response to receiving any data signals from a second end of the communication channel; and a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel; and a measurement circuit configured to receive any acknowledgement signals and determine a value representative of a performance of the communication channel based, in part, on the received acknowledgment signal.

In regard amended claim 10, the prior arts of record do not teach or disclose a circuit comprising: a data generator configured to generate a first plurality data signals each in response to receiving any acknowledgment signals from a first end of a communication channel, wherein the communication channel is an asynchronous channel; a first selection circuit configured to receive the first plurality of data signals and a second plurality of data signals from a first IP block and configured to selectively input the first plurality of data signals or the second plurality of data signals into the first end of the communication channel: a validity detector configured to generate the first plurality of acknowledgment signals in response to receiving any data signals from a second end of the communication channel; and second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel, wherein the asynchronous channel comprises at least one repeater between the first end of the communication channel and the second end of the communication channel, the repeater configured to receive any data signal, generate a corresponding acknowledgement signal, and output the received data signal to the second end of the communication channel.

In regard amended claim 11, the prior arts of record do not teach or disclose a circuit comprising: a data generator configured to generate a first plurality data signals each in response to receiving any acknowledgment signals from a first end of a communication channel; a first selection circuit configured to receive the first plurality of data signals and a second plurality of data signals from a first IP block and configured to selectively input the first plurality of data signals or the second plurality of data signals into the first end of the communication channel; a validity detector configured to generate the first plurality of acknowledgment signals in response to receiving any data signals from a second end of the communication channel; a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel, wherein the first selection circuit is configured to operate in a plurality of operation modes, wherein selectively inputting the first plurality of data signals or the second plurality of data signals into the first end of the communication channel is based on the mode of operation.

In regard amended claim 13, the prior arts of record do not teach or disclose a circuit comprising: a data generator configured to generate a first plurality data signals each in response to receiving any acknowledgment signals from a first end of a communication channel; a first selection circuit configured to receive the first plurality of data signals and a second plurality of data signals from a first IP block and configured to selectively input the first plurality of data signals or the second plurality of data signals into the first end of the communication channel; a validity detector configured to generate the first plurality of acknowledgment signals in response to receiving any data signals from a second end of the communication channel; and a second selection circuit configured to receive the first plurality of acknowledgment signals and a second plurality of acknowledgment signals from a second IP block and configured to selectively input the first plurality acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel, wherein the second selection circuit is configured to operate in a plurality of operation modes, wherein selectively inputting the first plurality of acknowledgment signals or the second plurality of acknowledgment signals into the second end of the communication channel is based on the mode of operation.

In regard amended claim 15, the prior arts of record do not teach or disclose a method for determining performance of a communication channel between a first IP block and a second IP block, the method comprising: activating a performance measurement mode for the communication channel, wherein a first circuit is connected to a first side of the communication channel and a second circuit connected to a second side of the communication channel; receiving a plurality of acknowledgement signals at a measurement circuit, the plurality of acknowledgement signals received based on a plurality of data signals injected into the communication channel by the first circuit, and the plurality of data signals are injected based on acknowledgement signals injected into the second side of the communication channel by the second circuit; determining a value representative of the performance of the communication channel based, in part, on the received plurality acknowledgement signals; and evaluating a speed margin of the communication channel, wherein the evaluated speed margin facilitates a connection of at least one of a synchronous IP block to another synchronous IP block, a synchronous IP block to an asynchronous IP block, an asynchronous IP block to another asynchronous IP block, and a combination thereof.

In regard amended claim 17, the prior arts of record do not teach or disclose a method for determining performance of a communication channel between a first IP block and a second IP block the method comprising: activating a performance measurement mode for the communication channel, wherein a first circuit is connected to a first side of the communication channel and a second circuit connected to a second side of the communication channel; receiving a plurality of acknowledgement signals at a measurement circuit, the plurality of acknowledgement signals received based on a plurality of data signals injected into the communication channel by the first circuit, and the plurality of data signals are injected based on acknowledgement signals injected into the second side of the communication channel by the second circuit; determining a value representative of the performance of the communication channel based, in part, on the received plurality acknowledgement signals; generating the plurality of data signals by a data generator associated with the first circuit; and consuming the plurality of data signals by a validity detector logic associated with in the second circuit, wherein the generation and consumption of the data signals is independent of an operation state of the first and second IP blocks.

In regard amended claim 18, the prior arts of record do not teach or disclose a method for determining performance of a communication channel between a first IP block and a second IP block, the method comprising: activating a performance measurement mode for the communication channel, wherein a first circuit is connected to a first side of the communication channel and a second circuit connected to a second side of the communication channel and wherein the communication channel is one of a plurality of communications channels operating under a current operating condition, receiving a plurality of acknowledgement signals at a measurement circuit, the plurality of acknowledgement signals received based on a plurality of data signals injected into the communication channel by the first circuit, and the plurality of data signals are injected based on acknowledgement signals injected into the second side of the communication channel by the second circuit; determining a value representative of the performance of the communication channel based, in part, on the received plurality acknowledgement signals; determining a value representative of performance of each respective communication channel; and optimizing a performance matrix for the plurality of communication channels based, in part, on tuning the values of one or more communication channels.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 06/04/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476